Per Curiam.

Respondent Herbert Lee Shorell has been charged with converting on three different occasions moneys belonging to others, entrusted to him in his professional capacity. He denied the charges but after a thorough hearing the Official Referee appointed to hear and report has reported that in his opinion all three charges have been sustained. The record supports the conclusion of the Official Referee.
The repeated violation of canon 11 of the Canons of Professional Ethics of the Hew York State Bar Association (McKinney’s Cons. Laws of N. Y., Judiciary Law, Appendix) demonstrates that the respondent lacks the character essential for his continuance as a member of the Bar.
The report of the Official Referee should be confirmed and the respondent disbarred.
Martin, P. J., Townley, Glennon, Hntermyer and Dore, JJ , concur.
Respondent disbarred.